Citation Nr: 1451878	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  11-03 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a right ankle disability.

2.  Whether new and material evidence has been submitted in order to reopen a previously denied claim of entitlement to service connection for residuals of a groin strain.

3.  Whether new and material evidence has been submitted in order to reopen a previously denied claim of entitlement to service connection for a left ankle disability. 

4.  Entitlement to service connection for residuals of a groin strain.  

5.  Entitlement to service connection for plantar fasciitis.    


REPRESENTATION

Appellant represented by:	Texas Veterans Commission
WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from July 1997 to July 2001. 

This matter is on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.   

The Veteran testified before the undersigned Veterans Law Judge in October 2012.  A transcript of the hearing is of record.

This appeal was remanded by the Board in January 2014 for further development and is now ready for disposition.

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.  

The issue of entitlement to service connection for plantar fasciitis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran's right ankle disability has been manifested by objective complaints of pain and aching, but no limitation in range of motion; marked limitation of motion, ankylosis or malunion of any of the ankle bones, or a foot injury that is "moderately severe" has not been shown.

2.  In a February 2002 rating decision, the claim of entitlement to service connection for residuals of a groin strain and a left ankle disorder were denied on the basis that neither was shown currently or to be related to active duty service.  

3.  The evidence added to the record since the February 2002 decision became final, when viewed by itself or in the context of the entire record, does not relate to an unestablished fact that is necessary to substantiate the claim of service connection for a left ankle disorder, but does relate to a claim of service connection for residuals of a groin strain. 


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for a right disability have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5003, 5270, 5271, 5272, 5273, 5284 (2014).

2.  The February 2002 rating decision that denied the Veteran's claim for entitlement to service connection for residuals of a groin strain and a left ankle disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2014).

3.  As the evidence received subsequent to the February 2002 rating decision is new and material, the requirements to reopen the claim for entitlement to service connection for residuals of a groin strain have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2014); 38 C.F.R. § 3.102, 3.156 (2014).

4.  As the evidence received subsequent to the February 2002 rating decision is not new and material, the requirements to reopen the claim for entitlement to service connection for a left ankle disorder have not been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2014); 38 C.F.R. § 3.102, 3.156 (2014).

5.  The criteria for service connection for residuals of a groin injury have been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2014); 38 C.F.R. Part 4 (2014).  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2014).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2014); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are as entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  See 38 C.F.R. § 4.59 (2014).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran is currently assigned a 10 percent disability rating for his service-connected left ankle under 38 C.F.R. § 4.71a, DC 5271 (addressing "moderate" limitation of motion in the ankle).  In order to warrant a rating in excess of 10 percent for degenerative arthritis of the ankle, the evidence must show:

* Ankylosis of the ankle with plantar flexion less than 30 degrees (20 percent under DC 5270); 
* "Marked" limitation of motion (20 percent DC 5271);
* Ankylosis of the subastragalar or tarsal joint in poor weight-bearing position (20 percent under DC 5272); or 
* Malunion of the astragalus with marked deformity (20 percent under DC 5273).

38 C.F.R. § 4.71a (2014).  

A 20 percent rating may also be warranted based on an injury to the foot that is "moderately severe" in nature under 38 C.F.R. § 4.71a, DC 5284 (2014).  The normal ranges of motion in the ankle are 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II (2014).

Based on the evidence of record, the Board concludes that a rating in excess of 10 percent is not warranted.  Specifically, an evaluation in August 2010 did not indicate limitation of ankle motion, and an MRI performed in October 2010 did not reveal any sort of deformity or malunion in the ankle bones, providing highly probative evidence against this claim. 

Additionally, at a VA examination in May 2014, the Veteran stated that he was not clear why his ankle was being examined, as most of his symptoms were related to his nonservice-connected plantar fasciitis.  He stated that his ankle symptoms have been mostly manifested by pain when standing, which have been present since active duty.  However, upon examination, his range of motion was completely normal in all directions with no evidence of pain upon motion.  Therefore, as limitation of motion or malunion of any sort has not been shown, an increased rating is not warranted on this basis.  

The Board has also concluded that an increased rating is warranted under DC 5284 is also not warranted, as none of the Veteran's limitations can reasonably be characterized as "moderately severe."  Specifically, his range of motion has been normal throughout, there was no need for assistive devices and, apart from the Veteran's own statements, there was no apparent limitation of function.  Therefore, as his limitations are not "moderately severe," an increased rating is not warranted on this basis.  

Overall, the Board does not conclude that the ranges of motion observed at these VA examinations represent "marked" limitation and, as a range of motion has consistently been evidence, ankylosis is not shown.  Moreover, these VA examinations, and the accompanying X-rays in particular, do not show any sort of ankylosis of the subastragalar or tarsal joint in poor weight-bearing position or malunion of the astragalus.  Therefore, a rating in excess of 10 percent is not warranted.

In adjudicating this claim, the Board has considered functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  However, an increased evaluation for the Veteran's service-connected right ankle disability is not warranted on the basis of functional loss due to pain or weakness in this case.  The Veteran's symptoms are contemplated by the noncompensable rating already assigned.  

In considering the appropriate disability rating, the Board has also considered the Veteran's statements that his right ankle disability is worse than the ratings he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of his right ankle according to the appropriate diagnostic codes.

On the other hand, such competent evidence concerning the nature and extent of the Veteran's disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issues on appeal, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Moreover, given the generalized ratings allowed under the relevant diagnostic codes, it is very unlikely that any symptoms could not be evaluated.  As such, the Veteran's symptoms are not which are so unusual that they are outside the schedular criteria.  

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Based on evidence of record, the Board determines that an increased rating for his right ankle disability is not warranted, and the appeal is denied.

New and Material Evidence

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  Manio v. Derwinski, 1 Vet. App. 140 (1991).

Under the relevant regulation, "new" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  If it finds that the submitted evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for the claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999); but see 38 U.S.C.A. § 5103A (eliminates the concept of a well-grounded claim).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  However, for the purpose of establishing whether new and material evidence has been received, the credibility of the such evidence is to be presumed unless "patently incredible"  See Duran v. Brown, 7 Vet. App. 216 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In this case the Veteran is claiming entitlement to service connection for residuals of a groin strain and a left ankle disorder.  These claims were previously denied by the RO in February 2002 on the basis that neither disorder was currently shown or related to service.  He did not appeal that decision, nor did he submit any new and material evidence within a year of receiving it.  See Buie v. Shinseki, 24 Vet. App. 242 (2011).  This represents the last final denial of the claim

Based on the evidence of record, the Veteran's left ankle claim should not be reopened.  Specifically, the evidence submitted since the last final denial includes additional VA treatment records and VA examinations.  However, none of them establish a diagnosable left ankle disability.  For example, in August 2001, no significant osseous, joint or soft tissue abnormalities were noted and, in December 2010, the Veteran complained of "burning" in his feet, but no ankle pathology was noted, and an MRI was normal.  Next, at a VA examination in March 2011, an MRI did not reveal any significant bone abnormality, nor were any degenerative changes observed.  

While all of this evidence is "new" in that it was not previously reviewed by the RO, it is nonetheless not "material" to the claim, as none of it pertains to an unestablished fact necessary to support service connection.  Namely, none of it clinically identifies an actual left ankle disability.  More importantly, none of it associates the problem (even if the Board assumes there is a disability) to service.  Therefore, none of it warrants reopening of the claim.  

In so concluding, the Board has also considered Veteran's statements regarding his left ankle symptoms, but Board finds that his assertions regarding such symptoms are duplicative of the statements already included in the claims file and considered in the prior final decisions.  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  The Veteran's statements are thereby not new and material evidence.
 
Regarding the Veteran's groin strain, this claim should be reopened.  Specifically, the evidence now includes a VA examiner's opinion from July 2014, where the examiner stated that service connection was warranted for this disorder.  Not only is this evidence "new" in that it was not previously reviewed by the RO, it is also "material" since it pertains to an unestablished fact necessary to support the claim.  

Therefore, the Board concludes that new and material evidence has not been submitted to reopen the claim of entitlement to service connection for a left ankle disorder.  However, evidence that is new and material has been submitted in order to reopen a claim of entitlement to service connection for a groin injury, and this claim is reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Service Connection

The Veteran has claimed entitlement to service connection for residuals of a groin strain, which he asserts was injured twice while on active duty.  Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In this case, the Board determines that service connection should be granted.  First, the service treatment records indicate that the Veteran did receive treatment for a right groin strain during service.  The post-service treatment records do indicate that the symptoms of this groin injury were at least somewhat persistent.  For example, in May 2006, he stated that while the symptoms during service had subsided, they had recently become reaggravated.  The Board also notes the Veteran's statements at his hearing before the Board in October 2012 that he has experience pain during occasions of strenuous exercise.  

The Board also notes the comments of a VA examiner in July 2014, who stated that the Veteran should be service-connected for residuals of a groin strain based on the evidence of prior injuries.  While it is true that the Board is not required to grant service-connection merely because a VA examiner says so, it is nevertheless probative evidence in the Veteran's favor.  Therefore, when affording the Veteran the benefit of every reasonable doubt, service connection should be granted for this disorder.  

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2014).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

Here, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required, and none is found by the Board.  Indeed, the Veteran was provided notice of his and VA's obligations in letters from July 2008 and June 2009.  Therefore, additional notice is not required.  See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007), Kent v. Nicholson, 20 Vet. App. 1 (2006)

With respect to the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran.  Namely, the Board has obtained all relevant treatment records and finds that there is no additional information necessary to adjudicate the claim.  Moreover, VA examinations were obtained in March 2011, as well as in May, June and July 2014, which the Board finds collectively adequate for adjudication purposes.  Therefore, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

A rating in excess of 10 percent for a right ankle disability is denied.

New and material evidence having been submitted, the application to reopen a previously denied claim of entitlement to service connection for residuals of a groin strain have been met, and the claim is reopened.

New and material evidence having not been submitted, the application to reopen a previously denied claim of entitlement to service connection for a left ankle disability is denied. 

Service connection for residuals of a groin strain is granted.


REMAND

In September 2014, the Veteran submitted a statement indicating that he wished to be scheduled for a hearing before the Board on the issue of entitlement to service connection for plantar fasciitis.  A veteran has a right to a hearing before the issuance of a Board decision.  38 C.F.R. §§ 3.103 (2014).  To date, such a hearing has not been held.  Accordingly, he should be scheduled for a hearing before the Board at the RO, either in person or via videoconference, if he so chooses.  See 38 C.F.R. §§ 20.703, 20.704, 20.1304 (2014).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a Veterans Law Judge at the RO in accordance with 38 C.F.R. § 20.704, which may be conducted either in person or by video communication if the Veteran so chooses.  38 C.F.R. § 20.200(e).  Notice of the hearing should be mailed to his known address of record and to his representative.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


